Citation Nr: 1632912	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial rating of 30 percent from February 14, 2011 to December 10, 2015 for coronary artery disease, status post coronary artery bypass graft.

2.  Entitlement to an initial rating in excess of 10 percent from June 11, 2003 to December 17, 2003 and from April 1, 2004 to February 13, 2011; in excess of 30 percent from February 14, 2011 to December 10, 2015; and in excess of 10 percent since December 11, 2015 for coronary artery disease, status post coronary artery bypass graft.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for coronary artery disease, rated 10 percent, effective August 26, 2003.  A March 2009 rating decision assigned an initial temporary total (100 percent) rating for the service-connected coronary artery disease due to surgical or other treatment requiring convalescence, effective from December 17, 2003 through March 31, 2004; a 10 percent rating was assigned from April 1, 2004.  In a December 2010 rating decision, the Veteran was awarded an earlier effective date of June 11, 2003 for service connection for coronary artery disease.  The RO in St. Petersburg, Florida has jurisdiction over the appeal.

This matter was previously before the Board in October 2015, when it was remanded for additional development.  

The claim has been bifurcated as reflected on the title page, as the instant decision allows for a partial increase in benefits at this time.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).  The issue of entitlement to an initial rating in excess of 10 percent from June 11, 2003 to December 17, 2003 and from April 1, 2004 to February 13, 2011; in excess of 30 percent from February 14, 2011 to December 10, 2015; and in excess of 10 percent since December 11, 2015 for coronary artery disease, status post coronary artery bypass graft is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.  
FINDING OF FACT

From February 14, 2011 to December 10, 2015, the Veteran's coronary artery disease status post coronary artery bypass graft was manifested by a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs.  


CONCLUSION OF LAW

From February 14, 2011 to December 10, 2015, the criteria for an initial rating of 30 percent for coronary artery disease status post coronary artery bypass graft are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7005 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's coronary artery disease is currently rated under Diagnostic Code 7005.  38 C.F.R. § 4.104.  Diagnostic Code 7005 provides a 10 percent rating for a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

For the period from February 14, 2011 through December 10, 2015, the Veteran's coronary artery disease warrants a rating of 30 percent.  On February 14, 2011 VA heart examination, stress testing revealed a workload of "7-8 METs."  On December 11, 2015 VA examination, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  Resolving all doubt in his favor, an initial 30 percent rating is warranted from February 14, 2011, through December 10, 2015, based on evidence of coronary artery disease resulting in a workload of greater than 5 METs but not greater than 7 METs during this period.  


ORDER

From February 14, 2011 through December 10, 2015, an initial rating of 30 percent for coronary artery disease status post coronary artery bypass graft is granted.


REMAND

The record is replete with references to the Veteran seeing a private cardiologist for his heart disability.  See, e.g., December 2008, July 2010, December 2011, October 2012, February 2014, November 2014, and March 2015 VA treatment records.  These relevant records must be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all records from his private cardiologist dated since June 2003.  See, e.g., December 2008, July 2010, December 2011, October 2012, February 2014, November 2014, and March 2015 VA treatment records.  
3.  Then, after taking any additional development deemed necessary, readjudicate the issue of entitlement to an initial rating in excess of 10 percent from June 11, 2003 to December 17, 2003 and from April 1, 2004 to February 13, 2011; in excess of 30 percent from February 14, 2011 to December 10, 2015; and in excess of 10 percent since December 11, 2015 for coronary artery disease, status post coronary artery bypass graft, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


